             Case 8:21-cv-01337-TDC Document 1 Filed 05/28/21 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND


 Karson Tse,

                           Plaintiff,              Case No.

 v.

 Indra Energy,                                     Complaint and Demand for Jury Trial

                           Defendant.


                                          COMPLAINT

        Karson Tse (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C., alleges

the following against Indra Energy (Defendant):

                                        INTRODUCTION

        1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227.

                                  JURISDICTION AND VENUE

        2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

        3.      Defendant conducts business in the state of Maryland, therefore personal

jurisdiction is established.

        4.      Venue is proper under 28 U.S.C. § 1391(b)(2).



                                                     1
              Case 8:21-cv-01337-TDC Document 1 Filed 05/28/21 Page 2 of 7



                                              PARTIES

         5.      Plaintiff is a natural person residing in Rockville, Maryland 20874.

         6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

         7.      Defendant is a business entity with principal place of business, head office, or

otherwise valid mailing address at 1515 Market Street, Suite 1200, Philadelphia, Pennsylvania

19102.

         8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

         9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                    FACTUAL ALLEGATIONS

         10.     Plaintiff has a cellular telephone number ending in 3998.

         11.     Plaintiff has only used this cellular telephone number for residential purposes.

         12.     Defendant placed calls to Plaintiff on his cellular telephone beginning in or around

July 2020 and continuing through August 2020 regarding energy savings.

         13.     Defendant did not have Plaintiff’s consent to call Plaintiff on his cellular telephone

number.

         14.     Plaintiff did not request information from Defendant regarding its services.

         15.     Plaintiff’s telephone number ending in 3998 has been on the Do Not Call Registry

since January 2006.

         16.     Upon information and belief, when contacting Plaintiff, Defendant used a dialing

system which had the capacity to store or call phone numbers using a random or sequential number

generator.




                                                       2
          Case 8:21-cv-01337-TDC Document 1 Filed 05/28/21 Page 3 of 7



       17.      Upon information and belief, Defendant maintains a stored list of 10 digit telephone

numbers of consumers in its database for communication purposes.

       18.      Upon information and belief, Defendant utilize a “predictive dialing system” which

interfaces with software and databases which have the capacity to generate numbers randomly or

sequentially.

       19.      The dialing system used by Defendant call phone numbers stored in those databases.

       20.      Accordingly, Defendant’s dialing systems have the capacity to dial numbers using

a random or sequential number generator.

       21.      Upon information and belief, Defendant’s dialing systems include equipment which

dials from the stored list of 10 digit consumer telephone numbers.

       22.      Defendant’s dialing systems employ computer code and/or algorithms which result

in it randomly or sequentially generating numbers in order to select and dial the stored 10-digit

consumer telephone number from the list.

       23.      Furthermore, Defendant’s dialing systems use computer code and/or algorithms to

determine the orders/sequence of calls to be automatically dialed.

       24.      The operation of the random/sequential number generator, referred to above results

in Defendant’s dialing system automatically placing calls to the 10 digit telephone numbers in

Defendant’s stored list(s).

       25.      Plaintiff believes and avers that Defendant called him with an automatic telephone

dialing system and/or a pre-recorded message. Plaintiff believes this because Defendant’s calls to

Plaintiff began with a pre-recorded message before a live agent came on the line.

       26.      While Plaintiff has not had the benefit of discovery, he intends to prove Defendant

utilized an automatic telephone dialing system in the course of discovery.



                                                     3
             Case 8:21-cv-01337-TDC Document 1 Filed 05/28/21 Page 4 of 7



           27.   Defendant’s telephone calls were not made for “emergency purposes”.

           28.   Plaintiff found Defendant’s repeated calls annoying, frustrating, upsetting,

harassing, and an invasion of his privacy.

           29.   Upon information and belief, Defendants conduct business in a manner which

violates the Telephone Consumer Protection Act.

                                   COUNT I
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(b)

           30.   Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

           31.   The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

           23.   Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

           24.   The dialing system used by Defendant to call Plaintiff’s cellular telephone calls

telephone numbers without being prompted by human intervention before each call.

           25.   The dialing system used by Defendant to call Plaintiff has the present and/or future

capacity to dial numbers in a random and/or sequential fashion.

           26.   Defendant’s calls were not made for “emergency purposes.”

           27.   Defendant’s calls to Plaintiff’s cellular telephone were without any prior express

consent.

           28.   Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since June 2006.

                                                       4
           Case 8:21-cv-01337-TDC Document 1 Filed 05/28/21 Page 5 of 7



        29.      Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        30.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        31.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble

damages.



                                   COUNT II
                   DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(c)

        32.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        33.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered their telephone number on the National Do-

Not-Call Registry of persons who do not wish to receive telephone solicitations that is maintained

by the Federal Government. 47 U.S.C. § 227(c).

        34.      Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since June 2006.

        35.      Defendant texted Plaintiff on multiple occasions during a single calendar year

despite Plaintiff’s registration on the Do Not Call list.




                                                       5
           Case 8:21-cv-01337-TDC Document 1 Filed 05/28/21 Page 6 of 7



        36.     Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

        Wherefore, Plaintiff, Karson Tse, respectfully prays for judgment as follows:

                a.        All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                          227(b)(3)(A));

                b.        Statutory damages of $500.00 per violative telephone call (as provided

                          under 47 U.S.C. § 227(b)(3)(B));

                c.        Additional statutory damages of $500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(C);

                d.        Treble damages of $1,500.00 per violative telephone call (as provided under

                          47 U.S.C. § 227(b)(3));

                e.        Additional treble damages of $1,500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(c);

                f.        Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

                g.        Any other relief this Honorable Court deems appropriate.




                                                       6
        Case 8:21-cv-01337-TDC Document 1 Filed 05/28/21 Page 7 of 7



                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Karson Tse, demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 05/28/2021                               By: s/ Amy Lynn Bennecoff Ginsburg
                                                Amy Lynn Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: teamkimmel@creditlaw.com




                                                  7
